


[a01img1.jpg]


 

May 28, 2008

STRICTLY CONFIDENTIAL

EpiCept Corporation

777 Old Saw Mill River Road

Tarrytown, NY 10591

Attn:

Robert W. Cook
Senior Vice President & Chief Financial Officer

Dear Mr. Cook:

This letter (the “Agreement”) constitutes the agreement between EpiCept
Corporation (the “Company”) and Rodman & Renshaw, LLC (“Rodman”) that Rodman
shall serve as the exclusive placement agent (the “Services”) for the Company,
on a “best efforts” basis, in connection with the proposed offer and placement
(the “Offering”) by the Company of securities of the Company (the “Securities”).
The terms of the Offering and the Securities shall be mutually agreed upon by
the Company and the investors and nothing herein implies that Rodman would have
the power or authority to bind the Company or an obligation for the Company to
issue any Securities or complete the Offering. The Company expressly
acknowledges and agrees that Rodman’s obligations hereunder are on a reasonable
best efforts basis only and that the execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
the successful placement of the Securities or any portion thereof or the success
of Rodman with respect to securing any other financing on behalf of the Company.

A. Fees and Expenses. In connection with the Services described above, the
Company shall pay to Rodman the following compensation:

1. Placement Agent’s Fee. The Company shall pay to Rodman a cash placement fee
(the “Placement Agent’s Fee”) equal to 7% of the aggregate purchase price paid
by each purchaser of Securities in one or a series of Offerings aggregating up
to a total amount of $10,000,000, 6% on the next succeeding $10,000,000 and 5%
on any amount thereafter that are placed in the Offering. Notwithstanding the
foregoing, a Placement Agent’s Fee of 3% shall be payable on the aggregate
purchase price paid by Perseus LLC, Private Equity Direct Holdings and any
member of the Board of Directors or Management of the Company (an “Insider”),
should any of these investors purchase securities in this transaction. For the
purposes of determing the applicable rate of the Placement Agent’s Fee,
securities purchased by Celgene Corporation, Perseus LLC, Private Equity Direct
Holdings and any Insider shall be included in the calculation of the Placement
Agent’s fee on the next succeeding $10,000,000 of securities sold regardless of
the amount of securities sold hereunder. The Placement Agent’s Fee shall be paid
at the closing of the Offering (the “Closing”) from the gross proceeds of the
Securities sold.

2. Warrants. As additional compensation for the Services, the Company shall
issue to Rodman or its designees at the closing of the Offering (the “Closing”),
such number of warrants (the “Rodman Warrants”) to purchase shares of common
stock of the Company (“Shares”) which, when added to the cash fee plus
reimbursed expenses, equals 8% of the aggregate purchase price paid by each
purchaser of the Securities, as compensation for FINRA purposes. The Rodman
Warrants shall have the

1270 Avenue of the Americas, 16th Floor, New York, NY 10020 • Tel:: 212 356 0500
Fax:: 212 581 5690

www.rodmanandrenshaw.com • Member: FINRA, SIPC

 

 

--------------------------------------------------------------------------------






same terms, including exercise price and registration rights as the warrants
issued to investors (“Investors”) in the Offering. If no warrants are issued to
Investors, the Rodman Warrants shall have an exercise price equal to 120% of the
price at which Shares are issued to Investors and an exercise period of five
years and, if provided to the purchaser of the Securities, registration rights
for the Shares underlying the Rodman Warrants equivalent to those granted with
respect to the Shares.

3. Expenses. In addition to any fees payable to Rodman hereunder, but only if an
Offering is consummated, the Company hereby agrees to reimburse Rodman for all
reasonable travel and other out-of-pocket expenses incurred in connection with
Rodman’s engagement, including the reasonable fees and expenses of Rodman’s
counsel. Such reimbursement shall be limited to $25,000 without prior written
approval by the Company and shall be paid at the Closing from the gross proceeds
of the Securities sold.

B. Term and Termination of Engagement. The term (the “Term”) of Rodman’s
engagement will begin on the date hereof and end on the earlier of the
consummation of the Offering or 15 days after the receipt by either party hereto
of written notice of termination; provided that no such notice may be given by
the Company for a period of 30 days after the date hereof. Notwithstanding
anything to the contrary contained herein, the provisions concerning
confidentiality, indemnification, contribution and the Company’s obligations to
pay fees and reimburse expenses contained herein will survive any expiration or
termination of this Agreement.

C. Fee Tail. Rodman shall be entitled to a cash Placement Agent’s Fee of 6% ,
calculated in the manner provided in Paragraph A, with respect to any subsequent
private offering or financing (“Subsequent Financing”) to the extent that such
financing or capital is provided to the Company by investors whom the Company
had not met prior to the Term, whom Rodman had introduced, directly or
indirectly, to the Company and who provided financing to the Company during the
Term, if such Subsequent Financing is consummated at any time within the
12-month period following the expiration or termination of this Agreement (the
“Tail Period”). The investors to whom such fee tail applies shall be listed on
an attachment appended to this Agreement. No fee tail shall apply in any event
to any future transactions with Celgene Corporation, Perseus LLC, Private Equity
Direct Holdings or an Insider.

D. Use of Information. The Company will furnish Rodman such written information
as Rodman reasonably requests in connection with the performance of its services
hereunder. The Company understands, acknowledges and agrees that, in performing
its services hereunder, Rodman will use and rely entirely upon such information
as well as publicly available information regarding the Company and other
potential parties to an Offering and that Rodman does not assume responsibility
for independent verification of the accuracy or completeness of any information,
whether publicly available or otherwise furnished to it, concerning the Company
or otherwise relevant to an Offering, including, without limitation, any
financial information, forecasts or projections considered by Rodman in
connection with the provision of its services.

E. Confidentiality. In the event of the consummation or public announcement of
any Offering, Rodman shall have the right to disclose its participation in such
Offering, including, without limitation, the placement at its cost of
“tombstone” advertisements in financial and other newspapers and journals.
Rodman agrees not to use any confidential information concerning the Company
provided to Rodman by the Company for any purposes other than those contemplated
under this Agreement.

F. Securities Matters. The Company shall be responsible for any and all
compliance with the securities laws applicable to it, including Regulation D and
the Securities Act of 1933, and Rule 506 promulgated thereunder, and unless
otherwise agreed in writing, all state securities (“blue sky”) laws. Rodman
agrees to cooperate with counsel to the Company in that regard.

 

 

2

 

--------------------------------------------------------------------------------






G. Indemnity.

1. In connection with the Company’s engagement of Rodman as placement agent, the
Company hereby agrees to indemnify and hold harmless Rodman and its Affiliates,
and the respective controlling persons, directors, officers, shareholders,
agents and employees of any of the foregoing (collectively the “Indemnified
Persons”), from and against any and all claims, actions, suits, proceedings
(including those of shareholders), damages, liabilities and expenses incurred by
any of them (including the reasonable fees and expenses of counsel),
(collectively a “Claim”), which are (A) related to or arise out of (i) any
actions taken or omitted to be taken (including any untrue statements made or
any statements omitted to be made) by the Company, or (ii) any actions taken or
omitted to be taken by any Indemnified Person in connection with the Company’s
engagement of Rodman, or (B) otherwise relate to or arise out of Rodman’s
activities on the Company’s behalf under Rodman’s engagement, and the Company
shall reimburse any Indemnified Person for all expenses (including the
reasonable fees and expenses of counsel) incurred by such Indemnified Person in
connection with investigating, preparing or defending any such claim, action,
suit or proceeding, whether or not in connection with pending or threatened
litigation in which any Indemnified Person is a party. The Company will not,
however, be responsible for any Claim, which is finally judicially determined to
have resulted from the gross negligence or willful misconduct of any person
seeking indemnification for such Claim. The Company further agrees that no
Indemnified Person shall have any liability to the Company for or in connection
with the Company’s engagement of Rodman except for any Claim incurred by the
Company as a result of such Indemnified Person’s gross negligence or willful
misconduct.

2. The Company further agrees that it will not, without the prior written
consent of Rodman, settle, compromise or consent to the entry of any judgment in
any pending or threatened Claim in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

3. Promptly upon receipt by an Indemnified Person of notice of any complaint or
the assertion or institution of any Claim with respect to which indemnification
is being sought hereunder, such Indemnified Person shall notify the Company in
writing of such complaint or of such assertion or institution but failure to so
notify the Company shall not relieve the Company from any obligation it may have
hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses. If the Company so elects or
is requested by such Indemnified Person, the Company will assume the defense of
such Claim, including the employment of counsel reasonably satisfactory to such
Indemnified Person and the payment of the fees and expenses of such counsel. In
the event, however, that legal counsel to such Indemnified Person reasonably
determines that having common counsel would present such counsel with a conflict
of interest or if the defendant in, or target of, any such Claim, includes an
Indemnified Person and the Company, and legal counsel to such Indemnified Person
reasonably concludes that there may be legal defenses available to it or other
Indemnified Persons different from or in addition to those available to the
Company, then such Indemnified Person may employ its own separate counsel to
represent or defend him, her or it in any such Claim and the Company shall pay
the reasonable fees and expenses of such counsel. Notwithstanding anything
herein to the contrary, if the Company fails timely or diligently to defend,
contest, or otherwise protect against any Claim, the relevant Indemnified Party
shall have the right, but not the obligation, to defend, contest, compromise,
settle, assert crossclaims, or counterclaims or otherwise protect against the
same, and shall be fully indemnified by the Company therefor, including without
limitation, for the reasonable fees and

 

 

3

 

--------------------------------------------------------------------------------






expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

4. The Company agrees that if any indemnity sought by an Indemnified Person
hereunder is held by a court to be unavailable for any reason then (whether or
not Rodman is the Indemnified Person), the Company and Rodman shall contribute
to the Claim for which such indemnity is held unavailable in such proportion as
is appropriate to reflect the relative benefits to the Company, on the one hand,
and Rodman on the other, in connection with Rodman’s engagement referred to
above, subject to the limitation that in no event shall the amount of Rodman’s
contribution to such Claim exceed the amount of fees actually received by Rodman
from the Company pursuant to Rodman’s engagement. The Company hereby agrees that
the relative benefits to the Company, on the one hand, and Rodman on the other,
with respect to Rodman’s engagement shall be deemed to be in the same proportion
as (a) the total value paid or proposed to be paid or received by the Company or
its stockholders as the case may be, pursuant to the Offering (whether or not
consummated) for which Rodman is engaged to render services bears to (b) the fee
paid or proposed to be paid to Rodman in connection with such engagement.

5. The Company’s indemnity, reimbursement and contribution obligations under
this Agreement (a) shall be in addition to, and shall in no way limit or
otherwise adversely affect any rights that any Indemnified Party may have at law
or at equity and (b) shall be effective whether or not the Company is at fault
in any way.

H. Limitation of Engagement to the Company. The Company acknowledges that Rodman
has been retained only by the Company, that Rodman is providing services
hereunder as an independent contractor (and not in any fiduciary or agency
capacity) and that the Company’s engagement of Rodman is not deemed to be on
behalf of, and is not intended to confer rights upon, any shareholder, owner or
partner of the Company or any other person not a party hereto as against Rodman
or any of its affiliates, or any of its or their respective officers, directors,
controlling persons (within the meaning of Section 15 of the Act or Section 20
of the Securities Exchange Act of 1934), employees or agents. Unless otherwise
expressly agreed in writing by Rodman, no one other than the Company is
authorized to rely upon this Agreement or any other statements or conduct of
Rodman, and no one other than the Company is intended to be a beneficiary of
this Agreement. The Company acknowledges that any recommendation or advice,
written or oral, given by Rodman to the Company in connection with Rodman’s
engagement is intended solely for the benefit and use of the Company’s
management and directors in considering a possible Offering, and any such
recommendation or advice is not on behalf of, and shall not confer any rights or
remedies upon, any other person or be used or relied upon for any other purpose.
Rodman shall not have the authority to make any commitment binding on the
Company. The Company, in its sole discretion, shall have the right to reject any
investor introduced to it by Rodman. The Company agrees that it will perform and
comply with the covenants and other obligations set forth in the purchase
agreement and related transaction documents between the Company and the
investors in the Offering, and that Rodman will be entitled to rely on the
representations, warranties, agreements and covenants of the Company contained
in such purchase agreement and related transaction documents as if such
representations, warranties, agreements and covenants were made directly to
Rodman by the Company.

I. Limitation of Rodman’s Liability to the Company. Rodman and the Company
further agree that neither Rodman nor any of its affiliates or any of its their
respective officers, directors, controlling persons (within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act of 1934), employees or
agents shall have any liability to the Company, its security holders or
creditors, or any person asserting claims on behalf of or in the right of the
Company (whether direct or indirect, in contract, tort, for an act of negligence
or otherwise) for any losses, fees, damages, liabilities, costs,

 

 

4

 

--------------------------------------------------------------------------------






expenses or equitable relief arising out of or relating to this Agreement or the
Services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Rodman and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of Rodman.

J. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. Any disputes which arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York.
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York. In
the event of the bringing of any action, or suit by a party hereto against the
other party hereto, arising out of or relating to this Agreement, the party in
whose favor the final judgment or award shall be entered shall be entitled to
have and recover from the other party the costs and expenses incurred in
connection therewith, including its reasonable attorneys’ fees. Any rights to
trial by jury with respect to any such action, proceeding or suit are hereby
waived by Rodman and the Company.

K. Notices. All notices hereunder will be in writing and sent by certified mail,
hand delivery, overnight delivery or telefax, if sent to Rodman, to Rodman &
Renshaw, LLC, 1270 Avenue of the Americas, 16th Floor, New York, NY 10020, fax
number (212) 356-0536, Attention: General Counsel, and if sent to the Company,
to Epicept Corporation, 777 Old Saw Mill River Road, Tarrytown, NY 10591, fax
number (914) 606-3501, Attention: Robert W. Cook. Notices sent by certified mail
shall be deemed received five days thereafter, notices sent by hand delivery or
overnight delivery shall be deemed received on the date of the relevant written
record of receipt, and notices delivered by telefax shall be deemed received as
of the date and time printed thereon by the telefax machine.

L. Miscellaneous. This Agreement shall not be modified or amended except in
writing signed by Rodman and the Company. This Agreement shall be binding upon
and inure to the benefit of both Rodman and the Company and their respective
assigns, successors, and legal representatives. This Agreement constitutes the
entire agreement of Rodman and the Company and supersedes any prior agreements
with respect to the subject matter hereof. If any provision of this Agreement is
determined to be invalid or unenforceable in any respect, such determination
will not affect such provision in any other respect, and the remainder of the
Agreement shall remain in full force and effect. This Agreement may be executed
in counterparts (including facsimile counterparts), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

 

 

 

Very truly yours,
 

 

 

 

RODMAN & RENSHAW, LLC
 

 

 

 

 

By 



 

 

 

 

Name: 

 

 

 

 

 

Title: 

 

Accepted and Agreed:

 

EPICEPT CORPORATION
 

 

 

By 



 

 

 

Name: 

 

 

 

 

Title: 

 

 

 

 

 

 

5

 

--------------------------------------------------------------------------------